                  UNITED STATES DISTRICT COURT
               WESTERN DISTRICT OF NORTH CAROLINA
                      STATESVILLE DIVISION
                         5:18-cv-00057-MR

JAMES W. LOMICK,                 )
                                 )
              Plaintiff,         )
                                 )
vs.                              )                      ORDER
                                 )
KEN BEAVER, et al.,              )
                                 )
              Defendants.        )
________________________________ )

      THIS MATTER is before the Court sua sponte.

      The Defendants filed a Motion for Summary Judgment on March 16,

2020. [Doc. 72]. The Court then entered an order pursuant to Roseboro v.

Garrison, 528 F.2d 309 (4th Cir. 1975), informing the Plaintiff of his obligation

to respond, as well as the form such response must take.             [Doc. 74].

Particularly, Plaintiff was informed that his forecast of evidence must be in

the form of an affidavit under oath or a statement under penalty of perjury.

[Id. at 2-3]. Plaintiff ultimately filed, more than a month late, a response

consisting of 36 pages of his statement and argument, to which he attached

many documents. Despite the admonitions on the Court’s Roseboro Order,

however, Plaintiff filed nothing under oath or under penalty of perjury.

Curiously interspersed throughout Plaintiff’s filing were copies of a form



        Case 5:18-cv-00057-MR Document 89 Filed 10/14/20 Page 1 of 3
signed by a notary, but not by Plaintiff, attesting that Plaintiff “Personally

appeal [sic] befor [sic] this day 8th April 2020 and signal [sic] of this

document.” [E.g. Doc. 81 at 19]. In short, the Plaintiff filed many pages, but

NO forecast of evidence in accord with Rule 56.

      Despite the lateness of Plaintiff’s filing and Plaintiff’s disregard for the

Court’s instructions, the Court allowed the Plaintiff an additional 30 days to

verify his responsive filing by retroactively signing it either under oath or

under penalty of perjury.     [Doc. 86].    Inexplicably, the Plaintiff failed to

comply. Instead, Plaintiff filed an abbreviated (7-page) summary of some of

the points presented in his original response, consisting of a three-page

“Declaration” and a four-page “Brief.” [Doc. 88]. This document includes a

statement above Plaintiff’s signature “I declare under penalty of perjury that

the foregoing is true and correct.” [Id. at 8]. Plaintiff, however, did not to

rehabilitate his original response.

      While the Court is at a loss to understand why the Plaintiff has

repeatedly failed to follow the Court’s straightforward instructions, the Court

will allow Plaintiff one more 30-day extension to comply.             No further

extensions will be granted barring extraordinary circumstances.            If the

Plaintiff fails to comply this time, the Plaintiff’s initial response [Doc. 81 &

attachments] will be stricken and the Defendants’ motion for summary


                                        2

        Case 5:18-cv-00057-MR Document 89 Filed 10/14/20 Page 2 of 3
judgment will be addressed with only the Plaintiff’s abbreviated belated

response [Doc. 88] considered in opposition.

                                      ORDER

      The Plaintiff shall have thirty (30) days from this Order to respond in

accordance with the terms of this Order, certifying under oath or penalty of

perjury that his previously submitted statements are true of his personal

knowledge (or identifying such portions thereof as to which he can so attest).

Plaintiff’s failure to so respond within thirty (30) days may result in the

granting of Defendants’ Motion for Summary Judgment and the dismissal of

this action without further notice.

      IT IS SO ORDERED.
                                      Signed: October 13, 2020




                                           3

        Case 5:18-cv-00057-MR Document 89 Filed 10/14/20 Page 3 of 3
